     Case 5:21-cv-01040-JGB-KK Document 12 Filed 07/09/21 Page 1 of 6 Page ID #:171




 1    Connor Lynch (SBN 301538)
      connor@lynchllp.com
 2    Brian Lynch (SBN 292511)
      brian@lynchllp.com
 3    LYNCH LLP
      4470 W. Sunset Blvd. No. 90096
 4    Los Angeles, CA 90027
      Phone: (949) 229-3141
 5
      Attorneys for Hand Candy Toys LLC.
 6

 7                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 8

 9          Hand Candy Toys LLC,               Civil Action No. 5:21-cv-1040-JGB (KKx)

10                Plaintiff,                   Hon. Jesus G. Bernal
                                 v.
11                                             Hand Candy Toys LLC’s Opposition to Ex
            Fwoosh LLC,                        Parte Application to Extend Time to Answer
12                                             or Otherwise Respond to Initial Complaint
                  Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                     OPPOSITION TO EX PARTE REQUEST
     Case 5:21-cv-01040-JGB-KK Document 12 Filed 07/09/21 Page 2 of 6 Page ID #:172




 1                               Opposition to Ex Parte Request for
                           Additional Time to Respond to the Complaint
 2          Defendants’ counsel has asked for an additional 30 days to respond to the Complaint in

 3 this matter, an ordinarily unremarkable request that might be agreed to as a matter of course. But

 4 in this particular case, an extension of time would unduly harm Plaintiff Hand Candy Toys LLC,

 5 whom Defendant is attempting to compel into arbitration proceedings in Texas, where an

 6 arbitrator may decide, likely within the next 30 days, whether it is the alter ego of one of its

 7 members, Adam Van Wickler, and thereby subject to arbitration. See Docket No. 11–11, Ex. K

 8 at ¶ 3. (Mr. Van Wickler is, in his personal capacity, party to an arbitration agreement as a

 9 member of Fwoosh LLC.) Hand Candy Toys LLC has not and will not agree to have this

10 threshold issue of arbitrability decided by the arbitrator.

11          Defendant indicated, on a preliminary hearing in the arbitration, that it intended to

12 respond to this lawsuit with a motion to compel arbitration. Plaintiff anticipates that will tee this

13 issue up for the Court, but in the meantime, Defendant seeks to delay its time to file such a

14 motion until after the arbitrator has ruled on the arbitrator’s jurisdiction. Such an extension may

15 thus necessitate that Plaintiff seek a preliminary injunction to enjoin the arbitration as to

16 Plaintiff.

17          Thus, given the unique circumstances here and the prejudice that would befall Plaintiff if

18 an arbitrator purports to compel it (or its property interests) to arbitration in Texas, Plaintiff

19 conditioned a grant of the 30-day extension request on a stay of proceedings in the arbitration.

20 Defendant refused. Plaintiff offered a 30-day extension if Defendant would waive any motion to

21 compel arbitration. Defendant refused. Plaintiff offered a 7-day extension with no conditions.

22 Defendant refused. Defendant cannot take “yes” for an answer, and it has instead asked this

23 Court for a 30-day extension without any conditions. The Court should deny the request.

24

25

                                                    2                       OPPOSITION TO EX PARTE
                                                                      REQUEST FOR EXTENSION OF TIME
     Case 5:21-cv-01040-JGB-KK Document 12 Filed 07/09/21 Page 3 of 6 Page ID #:173




 1           Defendant’s request should be denied because it will unnecessarily complicate litigation,

 2 forcing Plaintiff to choose whether to assert its rights in an arbitration it never agreed to be part

 3 of or bring a motion to enjoin the irreparable harm of being subjected to an arbitration

 4 proceeding. Because Defendant’s requested extension considerably increases the likelihood of

 5 irreparable harm to Plaintiff by forcing arbitration of the threshold issue of arbitrability, without

 6 any valid arbitration agreement, the Court should deny Defendant’s request.

 7                                           STATEMENT OF FACTS

 8           Hand Candy Toys LLC was formed in 2019 by Adam Van Wickler, Scott Akers, and

 9 Rene Aldrete. Declaration of Adam Van Wickler, ¶ 1; Declaration of Scott Akers, ¶ 1, Ex. A

10 (First page of Plaintiff’s March 26, 2019 Operating Agreement and Member Schedule at time of

11 formation); Declaration of Rene Aldrete, ¶ 1. Though Fwoosh has represented to this Court that

12 Mr. Van Wickler is the sole founding member and manager of Hand Candy Toys LLC until

13 2021, it is also in possession of a Declaration of Scott Akers, signed under penalty of perjury,

14 that Scott Akers is a founding member of Hand Candy Toys LLC (Docket No. 11-9, filed by

15 Fwoosh, at 2, ¶ 1).1 Indeed, the “Hand Candy Toys” name had been in use by one of its

16 members, Scott Akers, since at least as early as 2008. Declaration of Scott Akers, ¶ 3.

17           One of Hand Candy Toys’ members, Adam Van Wickler, is separately a member of the

18 Defendant, Fwoosh LLC. To elide many details that are not relevant to this opposition but give

19 some context, Mr. Van Wickler and Fwoosh wish to separate, but Fwoosh is refusing to pay out

20 distributions it has recognized as owed and is refusing to pay to purchase his membership

21 interest. Mr. Van Wickler initiated arbitration, per the Fwoosh LLC Operating Agreement, and in

22 response Fwoosh LLC counterclaimed with allegations (1) that it owns Hand Candy Toys LLC’s

23

24
      1
    Undersigned counsel has alerted Defendant’s counsel of its misrepresentation to the Court regarding the
25 organization and founding of Hand Candy Toys LLC, but no corrective action has been taken.

                                                          3                        OPPOSITION TO EX PARTE
                                                                             REQUEST FOR EXTENSION OF TIME
     Case 5:21-cv-01040-JGB-KK Document 12 Filed 07/09/21 Page 4 of 6 Page ID #:174




 1 federally registered trademarks, Docket No. 11–3 at 16, ¶ 41; (2) that Hand Candy Toys LLC’s

 2 use of the mark infringes, see, e.g., Docket No. 11–3 at 17, ¶¶ 46–48; and (3) that Mr. Van

 3 Wickler and Hand Candy Toys LLC are alter egos of one another, Docket No. 11–3 at 15, ¶ 32.

 4 Hand Candy Toys LLC has made no appearance in the arbitration matter and has not been

 5 specifically named as a Respondent, nor has it agreed to arbitrate any part of the issues before the

 6 arbitrator, including arbitrability.

 7            Fwoosh’s counterclaims implicate Plaintiff’s ownership of its federally registered

 8 trademarks and threaten to drag Plaintiff into an arbitration that it has not and will not agree to be

 9 party to. Plaintiff thus filed this case to retain ownership of its own marks and avoid arbitrating

10 the dispute. During a preliminary hearing call in the arbitration matter, Fwoosh’s Texas counsel

11 indicated they would respond to this case by filing a motion to compel arbitration. Declaration of

12 Connor Lynch, ¶ 2.

13            If Defendants’ time to respond is extended, the arbitrator in the Van Wickler v. Fwoosh

14 LLC matter is likely to decide whether Plaintiff’s conduct in using its own trademark is a valid

15 subject of arbitration—an issue that is itself reserved for this Court, and that Plaintiff has not

16 waived. Plaintiff may be compelled to spend additional resources to seek to enjoin Defendant

17 from arbitrating those claims—a result that might be avoided with a timely response to Plaintiff’s

18 Complaint.

19                                                ARGUMENT

20        I. Plaintiff is entitled to have the Court decide, in the first instance, whether these
             claims are arbitrable, i.e., whether Plaintiff is an alter ego of one of its three
21           founding members, Mr. Van Wickler.
              “Courts should not assume that the parties agreed to arbitrate arbitrability unless there is
22
      ‘clea[r] and unmistakabl[e]’ evidence that they did so.” First Options of Chicago, 514 U.S. at
23
      944. The alter ego “issue of arbitrability is clearly reserved for the Courts, and is not, itself, a
24

25

                                                       4                       OPPOSITION TO EX PARTE
                                                                         REQUEST FOR EXTENSION OF TIME
     Case 5:21-cv-01040-JGB-KK Document 12 Filed 07/09/21 Page 5 of 6 Page ID #:175




 1 proper subject of arbitration.” Carpenters 46 N. California Ctys. Conf. Bd. v. Zcon Builders, 96

 2 F.3d 410, 414–15 (9th Cir. 1996).

 3            Such is the posture here: Defendant Fwoosh LLC contends to the arbitrator that Plaintiff

 4 is the alter ego of a party to the arbitration, Mr. Van Wickler. Plaintiff has not been named as a

 5 party to the arbitration, has not waived the issue, and seeks to avoid the procedural complication

 6 that Defendant’s requested extension would bring. Defendant has refused any condition that

 7 would avoid the procedural complication.

 8       II. Defendant has already indicated that it intends to file a motion to compel
             arbitration, and the delay it seeks in responding to this Complaint would unduly
 9           harm Plaintiff, seeking to have that issue first decided by the arbitrator.
              Though Plaintiff has not been served and is not a party to the arbitration matter, the
10
      arbitrator will decide whether Plaintiff’s actions may be imputed to Mr. Van Wickler in the
11
      arbitration matter. There is a substantial risk that a delay in hearing the motion to compel
12
      arbitration that Defendant intends to bring will prejudice Hand Candy Toys LLC—namely, that
13
      threshold issue which is for the Court to decide might instead be decided by the arbitrator (over
14
      objection), with potential adverse consequences for Plaintiff. See Docket No. 11-11, Ex. K at 2, ¶
15
      3 (briefing schedule in the Van Wickler v. Fwoosh LLC arbitration matter). Given that Plaintiff
16
      has not been served (or explicitly named as a party) in the arbitration but is asserted to be an alter
17
      ego of a party to the arbitration, whether the arbitrator will purport to decide the arbitrability of
18
      Plaintiff’s claims is not yet known.
19
              In any event, delay in Defendant’s response here would pose a considerable risk of
20
      irreparable harm and may necessitate that Plaintiff file a motion to enjoin the arbitration with
21
      respect to Plaintiff. See Morgan Stanley & Co., LLC v. Couch, 134 F. Supp. 3d 1215, 1235 (E.D.
22
      Cal. 2015), aff'd, 659 Fed. Appx. 402 (9th Cir. 2016) (“[M]ost, if not all courts hold that being
23
      required to arbitrate a dispute that the parties did not agree to arbitrate is per se irreparable
24
      harm.”).
25

                                                      5                       OPPOSITION TO EX PARTE
                                                                        REQUEST FOR EXTENSION OF TIME
     Case 5:21-cv-01040-JGB-KK Document 12 Filed 07/09/21 Page 6 of 6 Page ID #:176




 1     III. Defendant’s refusal of the many extensions offered by Plaintiff is consistent with an
            intent to subject Plaintiff to arbitration that it never agreed to.
 2          Plaintiff offered several different extensions to Defendant that would avoid the harm its
 3 requested extension would bring to Plaintiff: stay the arbitration by the same amount of time,

 4 waive the right to bring a motion to seek to compel arbitration against Plaintiff, or accept a

 5 shorter extension. Defendant rejected each alternative and instead seeks to have the Court extend

 6 its time to respond. The extension Defendant requests may necessitate that Plaintiff seek a

 7 motion to enjoin the arbitration with respect to Plaintiff, rather than rely on a ruling on

 8 Defendant’s anticipated motion to compel arbitration to resolve the issue. Considerable time and

 9 expense may thus be spared if Defendant’s request for an extension of time is denied.

10     IV. Conclusion
11          The Court should deny Defendant’s request for a 30-day extension of time to respond to

12 the Complaint in its entirety. Plaintiff remains agreeable to any of the three alternatives it

13 previously proposed that would permit Defendant the additional time to respond that it seeks

14 from the Court, but Defendant’s request should be denied in its entirety to permit counsel the

15 opportunity to work it out amongst themselves.

16          In the alternative, Plaintiff does not object to the Court granting a 7-day extension of time

17 to respond to Plaintiff’s Complaint.

18

19

20    DATED: July 9, 2021                               LYNCH LLP

21                                                      By     /s/ Connor Lynch
                                                               Connor Lynch
22                                                             Attorneys for Plaintiff
                                                               Hand Candy Toys LLC
23

24

25

                                                   6                       OPPOSITION TO EX PARTE
                                                                     REQUEST FOR EXTENSION OF TIME
